Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/125,791 filed on 12/17/20. Claims 1 - 19 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 5.	Claim(s) 1 – 3, 7, 9 – 12, 16, 18 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2017/0255423).

Regarding claim 1, Yoshida teaches A communication apparatus comprising: 
a first communication unit (multifunction device, 301 of Fig. 18) configured to receive an advertise signal from an external apparatus (the multifunction device 3 performs advertising (Step #301), and checks whether or not to have a connection request from the mobile terminal 2 (Step #302), paragraph 155);
mobile terminal 2) configured to wirelessly communicate with the external apparatus by using a predetermined protocol (the multifunction device 3 performs advertising (Step #301), and checks whether or not to have a connection request from the mobile terminal 2 (Step #302), paragraph 155); and 
a control unit (303 of Fig. 18) configured to determine whether the external apparatus supports the predetermined protocol on the basis of the advertise signal from the external apparatus (Where a connection request is found (YES in Step #302), the multifunction device 3 checks whether or not the request designates cryptographic communication (Step #303), paragraph 156), 
wherein if it is determined that the external apparatus does not support the predetermined protocol, the control unit performs control so that a request to start encrypted communication is sent to the external apparatus via the first communication unit (Where the cryptographic communication is not designated in the request (NO in Step #303), the multifunction device 3 performs plaintext communication with the mobile terminal 2 (Step #304), paragraph 157), and 
wherein if it is determined that the external apparatus supports the predetermined protocol, the control unit performs control so that a request to start unencrypted communication is sent to the external apparatus via the first communication unit (In contrast, where the cryptographic communication is designated in the request (YES in Step #303), the multifunction device 3 checks whether or not the storage portion 39e has an available space for a new piece of encryption key information 40 to be stored (Step #305); Where the storage portion 39e has such an available space (YES in Step #305), the multifunction device 3 makes a pair with the mobile terminal 2 (Step #306) to perform cryptographic communication with the mobile terminal 2 (Step #307), paragraph 158 - 159).

Regarding claim 2, The communication apparatus according to Claim 1, Yoshida further teaches wherein if it is determined that the external apparatus supports the predetermined protocol, the control unit as explained above and shown in Fig. 18, In contrast, where the cryptographic communication is designated in the request (YES in Step #303), the multifunction device 3 checks whether or not the storage portion 39e has an available space for a new piece of encryption key information 40 to be stored (Step #305); Where the storage portion 39e has such an available space (YES in Step #305), the multifunction device 3 makes a pair with the mobile terminal 2 (Step #306) to perform cryptographic communication with the mobile terminal 2 (Step #307), paragraph 158 – 159, Where the cryptographic communication is not designated in the request (NO in Step #303), the multifunction device 3 performs plaintext communication with the mobile terminal 2 (Step #304), paragraph 157).

Regarding claim 3, The communication apparatus according to Claim 2, Yoshida further teaches further comprising: 
a recording medium (storage portion, 305 of Fig. 18), 
wherein after establishing wireless communication with the external apparatus via the predetermined protocol by using the second communication unit, the control unit performs control so that information regarding the external apparatus is recorded on the recording medium and the wireless communication via the predetermined protocol is disconnected (when the mobile terminal 2 and the multifunction device 3 perform cryptographic communication therebetween, and then, are disconnected from each other without performing plaintext communication, even after the disconnection, the encryption key information 40A corresponding to the mobile terminal 2 is stored in the storage portion 39e of the multifunction device 3, paragraph 168).

the communication processing system 1 switches, between the cryptographic communication and the plaintext communication, wireless communication to be performed between the short-range communication unit 27 of the mobile terminal 2 and the short-range communication unit 39 of the multifunction device 3 depending on the content of data to be sent/received, paragraph 60 - 61).

Regarding claim 9, The communication apparatus according to Claim 1, wherein the control unit determines whether the external apparatus supports the predetermined protocol on the basis of whether predetermined information is included in the advertise signal from the external apparatus (between the cryptographic communication and the plaintext communication, wireless communication to be performed between the short-range communication unit 27 of the mobile terminal 2 and the short-range communication unit 39 of the multifunction device 3 depending on the content of data to be sent/received; the communication processing system 1 performs cryptographic communication for sending/receiving a document, an e-mail message, or a facsimile image, paragraph 60 - 61).

Regarding claim 10, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 11, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 


Regarding claim 16, the method substantially has same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 18, the method substantially has same limitations as claim 9, thus the same rejection is applicable. 

Regarding claim 19, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshida (US 2017/0255423) in further view of Song et al. (US 2019/0380161, Song hereafter).

Regarding claim 8, Yoshida teaches claim 1, however, does not specifically disclose having model.
if the target device is powered on, the target device enters a BLE Ready state. In this state, BLE may transmit an advertisement packet to the terminal. In this case, the terminal (AI camera device) may scan a target device in the BLE Ready state and acquire Model ID information included in the advertisement packet through the scanned result, Fig. 14, paragraph 358).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Song with Yoshida. One would be motivated to combine these teachings because it can specify the model information and accurately transmit the data based on that.

Regarding claim 17, the method substantially has same limitations as claim 8, thus the same rejection is applicable. 
	Allowable Subject Matter
10.	Claims 4 – 6, 13 - 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632

/TANMAY K SHAH/Primary Examiner, Art Unit 2632